Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 29 March 2022 has been entered. Claims 1 and 12 have been amended.  Claims 1-6, 8-9 and 11-24 are pending in this Office Action.  Claim 1, claim 23 and claim 24 are independent claim. 
Response to Argument
3.	Applicant's arguments with respect to claims 1-6, 8-9 and 11-24 have been considered.  Based on the 101 rejection, abstract idea, for claims 1-6, 8-9, 11 and 21-24 (please see the 101 rejection in this paper) and new prior art Fukata, The Office suggested applicant to move dependent claim 12 into independent claim 1 to place the application in condition for allowance.
The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Objections
	5.	Claims 2, 4-6, 9, 14, 17-18 and 21-22 objected.
Claim 2 objected to because of the following informalities: claim 2 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities: claim 4 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities: claim 5 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities: claim 6 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: claim 9 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities: claim 14 recites “))”, but it should be “)”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities: claim 17 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities: claim 18 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities: claim 21 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim 22 objected to because of the following informalities: claim 22 recites “predetermined_rule”, but it should be “predetermined rule”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-6, 8-9, 11 and 21-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, 23 and 24 recite  acquire information regarding a version configuration indicating a combination of versions of a plurality of programs of a plurality of processing devices, from each of the plurality of processing devices; and select a specific version configuration from a plurality of version configurations in accordance with a predetermined rule, in a case where version upgrade for a program held by a target processing device is performed, wherein the processor is further configured to acquire a use history of each of the plurality of processing devices, and wherein the predetermined rule includes a rule using the use history and is predetermined to select the specific version configuration applied to a processing device having an operation time longer than those of other processing devices, from the use history.
For claim 1, claim 23 and claim 24, the limitation of acquire information regarding a version configuration indicating a combination of versions of a plurality of programs of a plurality of processing devices, from each of the plurality of processing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of select a specific version configuration from a plurality of version configurations in accordance with a predetermined rule, in a case where version upgrade for a program held by a target processing device is performed, wherein the processor is further configured to acquire a use history of each of the plurality of processing devices, and wherein the predetermined rule includes a rule using the use history and is predetermined to select the specific version configuration applied to a processing device having an operation time longer than those of other processing devices, from the use history, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1, claim 23 and claim 24 recite an abstract idea. See MPEP 2106.05(g).
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a processor.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquire and select) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
These claims (1, 23 and 24) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims (1, 23 and 24) are not patent eligible.   
Claims 2-6, 8-9, 11 and 21-22 fail to recite any limitations that integrate the judicial exception of claims 1, 23 and 24 into a practical application nor amounts to significantly more than the abstract idea.
In conclusion, claims 1-6, 8-9, 11 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Allowable Subject Matter
7.	Claims 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Office suggested applicant to move claim 12 into independent claim 1 to place the application in condition for allowance.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199